DETAILED ACTION
This is the Final Office Action for application number 16/802,182 MULTIPLE HEAD SHOWER ASSEMBLY, filed on 2/26/2020. Claims 1-6 are pending.  This Final Office Action is in response to applicant’s reply dated 4/7/2022.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.
DETAILED ACTION
This Office Action is responsive to application number 16/802,182 MULTIPLE HEAD SHOWER ASSEMBLY, filed on 2/26/2020. Claims 1-6 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks et al. (US 2015/0082535) in view of Wilson (US 3,913,839) in view of Bird et al. (US 1,876,389).
Regarding claim 1 Parks shows a multiple head shower assembly (10) for being removably positioned within a shower without requiring wall plumbing, said assembly comprising: a rod (30) having a first end (at 44) and a second end (at 46), said rod being elongated between said first end and said second end (Fig. 2) wherein said rod is configured to be extended across a shower fixture (Fig. 1), said rod being hollow (implicit in “tubing” ¶ [0040]); a bumper (44) being coupled to said first end of said rod wherein said bumper is configured to abut a respective wall (16) of the shower fixture.
But Parks fails to show the rod having a plunger space discrete from a flow space within said rod, said plunger space being positioned adjacent to and extending into said rod from said second end.  However, Wilson shows a rod (17)having a plunger spade (at 19) that is discrete from a flow space (at 15), the plunger space being positioned adjacent to and extending into said rod from said second end (Fig. 4).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parks to include a discrete plunger space for the purpose of not having water in the plunger space for mold and rust to develop in the plunger space as shown by Wilson.
an input hose (38) being fluidly attachable to said rod, said input hose being fluidly attachable to a fluid source (22, 40) wherein said input hose is configured to transfer fluid into said rod (Fig. 2); a pair of shower heads (24, 26; Fig. 2), each of said shower heads being fluidly attachable to said rod wherein each of said shower heads is configured to spray the fluid onto two people for showering; 
a shut off valve (42) being coupled to said rod such that said shut off valve is in fluid communication with said interior of said rod, said shut off valve being positioned between said first output and said second output on said rod (Fig. 2), said shut off valve being positionable in a closed condition wherein said shut off valve is configured to restrict the fluid from flowing to said second output, said shut off valve being positionable in an open condition wherein said shut off valve is configured to facilitate the fluid to flow to said second output, said shut off valve including a knob (at 42 seen in Fig. 2) being rotatably 7positioned on said rod wherein said knob is configured to be manipulated by a user (¶ [0056]).  
But Park fails to shows the bumper is comprised of a resiliently compressible material, the bumper frictionally engaging the respective wall; and a plunger having an end slidably inserted into, said plunger space wherein said plunger is movable relative to the rod, the plunger being biased into an extended position wherein said plunger is configured to abut against a respective wall of the shower wherein the plunger is compressed into the rod.  However, Bird shows a rod device (at 7) with a bumper (12) is comprised of a resiliently compressible material (note, page 1, line 65-66), the bumper frictionally engaging the respective wall (15); and a plunger (10) having an end slidably inserted into said plunger space (at 14) wherein said plunger is movable relative to the rod, the plunger being biased (via spring 14) into an extended position wherein said plunger is configured to abut against a respective wall of the shower wherein the plunger is compressed into the rod (Fig. 3).     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a conventional spring loaded rod with plunger and resilient bumper for keeping the shower device in place with an easy install and removal of the device as shown by Bird. 
Regarding claim 2 Parks shows the assembly according to claim 1, wherein said rod has an input (32) being in fluid communication with an interior of said rod, said rod having a first output (34) and a second output (36) each being in fluid communication with said interior of said rod, said input including a threaded coupling (¶ [0040]), each of said first output and said second output including a threaded coupling (¶ [0040]) .  
Regarding claim 3 Parks as combined shows the assembly according to claim 2, wherein said plunger is slidably positioned in said second end of said rod (Fig. 3), said plunger having a distal end (at 11) with respect to said second end.  
Regarding claim 4 Parks as combined shows the assembly according to claim 1, further comprising a bumper (12) being coupled to a distal end of said plunger wherein said bumper on said plunger is configured to abut the respective wall (15; Fig. 3), said bumper on said plunger being comprised of a resiliently compressible material wherein said bumper on said plunger is configured to frictionally engage the respective wall (note, page 1 lines 65-66).  
Regarding claim 5 Parks as combined shows the assembly according to claim 3, further comprising a biasing member (14) being positioned within said rod (Fig. 3), said biasing member engaging said plunger for biasing said distal end of said plunger outwardly from said second end of said rod (Fig. 3).    
Regarding claim 6 Parks as combined shows the assembly according to claim 2, wherein each of said shower heads has an inlet and an outlet (Fig. 2), said inlet of each of said shower heads threadably engaging a respective one of said first output or said second output on said rod wherein each of said shower heads is configured to receive the fluid from said fluid hose thereby facilitating a pair of users to simultaneously bathe in the shower fixture (Figs 1-2)(¶ [0039-0041]; based on Fig. 1, more than one user can simultaneously use the bathing device). 
Regarding claim 7 Parks shows a multiple head shower assembly (10) for being removably positioned within a shower without requiring wall plumbing, said assembly comprising: a rod (30) having a first end (at 44) and a second end (at 46), said rod being elongated between said first end and said second end (Fig. 2) wherein said rod is configured to be extended across a shower fixture (Fig. 1), said rod being hollow (implicit in “tubing” ¶ [0040]), said rod having an input (32) being in fluid communication with an interior of said rod, said rod having a first output (34) and a second output (36) each being in fluid communication with said interior of said rod, said input including a threaded coupling (¶ [0040]), said first output and said second output including a threaded coupling (¶ [0040]).
But Parks fails to show the rod having a plunger space discrete from a flow space within said rod, said plunger space being positioned adjacent to and extending into said rod from said second end.  However, Wilson shows a rod (17)having a plunger spade (at 19) that is discrete from a flow space (at 15), the plunger space being positioned adjacent to and extending into said rod from said second end (Fig. 4).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parks to include a discrete plunger space for the purpose of not having water in the plunger space for mold and rust to develop in the plunger space as shown by Wilson.
a bumper (44) being coupled to said first end of said rod wherein said bumper is configured to abut a respective wall (16) of the shower fixture. 
But Park fails to shows the bumper is comprised of a resiliently compressible material, the bumper frictionally engaging the respective wall; and a plunger having an end slidably inserted into, said plunger space wherein said plunger is movable relative to the rod, the plunger being biased into an extended position wherein said plunger is configured to abut against a respective wall of the shower wherein the plunger is compressed into the rod.  However, Bird shows a rod device (at 7) with a bumper (12) is comprised of a resiliently compressible material (note, page 1, line 65-66), the bumper frictionally engaging the respective wall (15); and a plunger (10) having an end slidably inserted into said plunger space (at 14) wherein said plunger is movable relative to the rod, the plunger being biased (via spring 14) into an extended position wherein said plunger is configured to abut against a respective wall of the shower wherein the plunger is compressed into the rod (Fig. 3).     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a conventional spring loaded rod with plunger and resilient bumper for keeping the shower device in place with an easy install and removal of the device as shown by Bird.
Parks as combined shows wherein said plunger is slidably positioned in said second end of said rod (Fig. 3; Bird), said plunger having a distal end (at 11) with respect to said second end.
Parks as combined shows the assembly further comprising a bumper (12) being coupled to a distal end of said plunger (10 at 12; Fig. 3) wherein said bumper on said plunger is configured to abut the respective wall (15; Fig. 3), said bumper on said plunger being comprised of a resiliently compressible material wherein said bumper on said plunger is configured to frictionally engage the respective wall (note, page 1, lines 65-66).  
Parks as combined shows the assembly, further comprising a biasing member (14) being positioned within said rod (Fig. 3), said biasing member engaging said plunger for biasing said distal end of said plunger outwardly from said second end of said rod (Fig. 3).    
 Parks shows an input hose (38) being fluidly attachable to said rod, said input hose being fluidly attachable to a fluid source (22, 40) wherein said input hose is configured to transfer fluid into said rod (Fig. 2); 
a pair of shower heads (24, 26; Fig. 2), each of said shower heads having an inlet and an outlet, said inlet of each of said shower heads threadably engaging (¶ [0040; Fig.2) a respective one of said first outputs or said second output on said rod wherein each of said shower heads is configured to receive the fluid from said fluid hose thereby facilitating a pair of users to simultaneously bathe in the shower fixture (Fig. 1, capable of being used by a pair of users); 
a shut off valve (42) being coupled to said rod such that said shut off valve is in fluid communication with said interior of said rod, said shut off valve being positioned between said first output and said second output on said rod (Fig. 2), said shut off valve being positionable in a closed condition wherein said shut off valve is configured to restrict the fluid from flowing to said second output, said shut off valve being positionable in an open condition wherein said shut off valve is configured to facilitate the fluid to flow to said second output, said shut off valve including a knob (at 42 seen in Fig. 2) being rotatably 7positioned on said rod wherein said knob is configured to be manipulated by a user (¶ [0056]).
Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but have been addressed above in the body of this action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        6/17/2022